Title: To James Madison from Fulwar Skipwith, 27 July 1796
From: Skipwith, Fulwar
To: Madison, James


Dear Sir
Paris 27 July 1796
The letter which I now take the liberty of transmitting under cover hereof, I had intended to address particularly to you; but it occurring to me that you may have reasons for not wishing to incur the risk of being thought interested or concerned in its publication as well as of the documents inclosed therewith, I have left its address in blank; requesting that you will have the goodness to use your own judgment in directing it for me to Mr Bache or some friend who will undertake to have the whole published, should you think such a step necessary to undeceive those who may have made or heard wrong interpretations of my conduct in respect to the affair in question; otherwise I could wish the whole to be surpressed, having no desire to promote a discussion or question of my conduct thro’ the channel of a public Newspaper. With very sincere regard and respect I am Dear Sir Your Mo Huml Servant
Fulwar Skipwith
 
[Enclosure]
To Mr Sir
Paris 26 July 1796
I hear that the loss of part of the money (about 22,834 Livers tournois) which was committed to my care by the American Minister here, to be remitted to our Bankers in Holland on account of the United States, has exposed me in some circles with you, to the charge of neglect or other mismanag’ment in that transaction, and to which cause I am told ’tis said that loss was owing. As this is an absolute falsity I have felt much mortified to hear of this aspersion, not being one of those who can bear calumnies with indiffirence, and perhaps because they are calumnies. I have therefore taken the liberty to transmit to you all the documents which belong to my part of this transaction, and by which it will appear, that the utmost possible care was taken of the money that I could take of it, and of course that the robbery which was committed on my office, and by means whereof it was lost, was an event against which no human precaution could provide: that I undertook the business without compensation altho I was intitled to some having no pay from our Government for the office which I hold, and this being a mercantile transaction exposing me to risk and much trouble: that in truth I had much trouble in it, and lastly that the money robbed was the identical money received on account of the United States from the Treasury of France. I have taken the liberty I say to transmit to you those documents, as the means of vindicating me against those calumnies, provided indeed they have ever been circulated, and in such mode as you shall deem most eligible. If you think that a publication of them is necessary for that purpose, ’tis my wish that they be published, for as nothing is more false than any imputation of the kind, so ’tis my wish to expose by a public refutation the authors of it, provided you think the occasion merits so much notice. Excuse the trouble I give you in this affair and which I do only from the confidence I have in your candor and love of justice—being with the greatest respect and esteem Sir Your Mo Ob Servant
Fulwar Skipwith
